Citation Nr: 1706727	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rate of non-service-connected pension for 2010, 2011, and 2012, based on consideration of unreimbursed medical expenses incurred in 2010 and 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.  The Veteran died in March 2012.  The appellant is the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC).  A hearing before the undersigned Veterans Law Judge was held in November 2016.  The hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not warrant an increased rate of non-service-connected pension for 2010, 2011, and 2012.  


CONCLUSION OF LAW

The criteria for an increased rate of non-service-connected pension have not been met.  38 U.S.C.A. § 5110(h) (West 2014); 38 C.F.R. § 3.660 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.   

As explained below, the pertinent facts are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Factual Background

In a March 2009 rating decision, the ROIC granted entitlement to nonservice-connected pension.  The ROIC notified the Veteran that the total VA benefit would be $178 per month.  In a January 2011 letter, the ROIC notified the appellant, as the spouse payee, that it was amending the disability pension award based on income and expense information submitted in March 2010.  The letter reported that the award would be $811 effective January 1, 2009, and $580 effective January 2010, based on evidence of a countable income adjustment as of that date.  The record indicates that a payment of $12,420 was issued as a result of the change in net countable income.  

In March 2011, the appellant submitted additional information regarding medical expenses, including medical expense statements.  In a March 2011 letter, the ROIC notified the Veteran that it proposed to reduce pension benefits because the evidence indicated that the state paid the Veteran's Medicare (Part B) premiums effective June 1, 2010.  The letter notes that the Veteran's pension award would change to $811 per month starting January 1, 2010, $855 per month starting February 1, 2010, and $180 per month starting January 1, 2011.  In a December 2011 letter, the ROIC notified the appellant, as the Veteran's custodian, that the award for improved pension had been amended to $587 per month effective December 1, 2011, based on a determination of medical expenses of $5956 and net countable income of $17,192.  In February 2012, the appellant submitted improved pension eligibility verification reports and medical expense reports for 2010 and 2011.  

In April 2012, the ROIC learned of the death of the Veteran.  In July 2012, the appellant filed a claim for accrued benefits, specifically payment for medical expenses incurred in 2010 and 2011.  She has submitted itemized medical expense reports of $11,184.03 for 2010 and $6341.50 for 2011.  In February 2012, she reported estimated medical expenses for 2012 of $6341.50.  She has not provided a medical expense report for 2012, or otherwise reported actual medical expenses incurred in 2012; in a January 2013 statement, in which she reported her total unreimbursed medical expenses for 2010 and 2011, she only reported costs associated with the Veteran's burial.  

In a September 2012 letter, the ROIC notified the appellant that it was awarding a one-time payment of $3945.  The letter indicates that the amount was calculated based on the eligibility verification report and medical expense reports for 2010 and 2011.  The letter adds that the $587 month of death check paid to the appellant was an overpayment based on the current information.  The ROIC explained that the benefit should have been $256 and that $331 was deducted from the retroactive benefits to reflect the adjustment.  

In December 2012, the ROIC informed the appellant that there would be no change in the amount awarded.  The ROIC explained that all medical expenses were accepted, except for the Medicare Part B premiums claimed for 2010 because the evidence showed the state paid for the premiums starting in June 2010.  After review of the evidence, including all medical expense forms and eligibility verification reports, the ROIC determined that the Veteran was entitled to a pension award of $811 per month beginning January 1, 2010, $954 per month beginning February 1, 2010, $955 per month beginning July 1, 2010, $655 per month beginning January 1, 2011, $680 per month beginning December 1, 2011, and $256 per month beginning January 2012.  When comparing the amounts paid out to the Veteran versus the newly determined amounts, the ROIC determined that a retroactive amount of $4276.00 was owed.  However, the ROIC also determined that the month of death payment issued to the appellant was an overpayment in that the amount paid was higher than the amount warranted by the evidence.  Specifically, the ROIC determined the proper month of death payment for March 2012 was $256 and not the $587 paid.  Thus, the ROIC determined a net award of $3945, which is the total after $331 is subtracted from $4276, was warranted.  

Legal Criteria

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his willful misconduct. 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2016).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1MR and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  Id.  Expenses deductible under this section include unreimbursed medical expenses.  38 C.F.R. § 3.272(g).

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a) (1).  Pursuant to 38 C.F.R. § 3.660(b)(1), where pension payments were made at a lower rate because of anticipated income, pension compensation may be increased in accordance with the facts found but not earlier than the beginning of the appropriate 12-month annualization period if satisfactory evidence is received within the same or next calendar year.

There are time limits as to how far back VA is able to adjust the amount paid for pension-based reimbursement for medical expenses, namely a person has one year and one day from the end of the calendar year.  In this regard, the Board notes that a person can submit medical expenses by January 1, 2004, for the year 2002; January 1, 2005, for the year 2003, and so on.  For year 2012, the deadline is January 1, 2014.

Analysis

Review of the record documents that the ROIC calculated the payment owed to the appellant with consideration of the reported unreimbursed medical expenses for 2010 and 2011, minus the claimed premiums for Medicare part B during the period in which they were paid by the state.  As noted above, the ROIC determined the appropriate pension awards for 2010 to the month of death, compared them to the amounts paid, and determined the amount owed to the appellant.  Specifically, the ROIC determined that the appellant was owed monies for 2010 and 2011 but was overpaid in 2012 and that the net total owed was $3945.    

The appellant has not contended that additional unreimbursed medical expenses were incurred during 2010 or 2011.  Rather, it appears that she is seeking to recover the entire unreimbursed medical expense incurred during these years.  VA regulation does not provide for such recoupment.  Pursuant to VA regulation, unreimbursed medical expenses are solely a factor in calculating "countable income," which determines the amount of a pension award.  

In the absence of evidence of additional unreimbursed medical expenses or other evidence of decreased countable income for the period in question, the Board finds the calculated payment is accurate and no additional benefits are payable.  


ORDER

Entitlement to an increased rate of non-service-connected pension for 2010, 2011, and 2012, based on consideration of unreimbursed medical expenses incurred in 2010 and 2011is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


